325 F.2d 1022
John B. TAGGARTv.VERMONT TRANSPORTATION CO., Inc. and Albert Legg, Appellants.
No. 14497.
United States Court of Appeals Third Circuit.
Argued December 12, 1963.
Decided January 17, 1964.

Appeal from United States District Court for the Eastern District of Pennsylvania; Abraham L. Freedman, Judge.
Thomas E. Comber, Jr., Philadelphia, Pa. (James Paul Dornberger, Pepper, Hamilton & Scheetz, Philadelphia, Pa., on the brief) for appellants.
James E. Beasley, Philadelphia, Pa., (Beasley & Ornsteen, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
We have carefully considered the arguments of the parties and have examined the record. We have concluded that we can add nothing of consequence to the cogent opinion of Judge Freedman handed down in the court below, D.C., 32 F. R.D. 587. Accordingly, the judgment will be affirmed.